Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	(Currently Amended) A computer-implemented method for targeting marketing messages to one or more individuals, the method comprising a processor unit of a machine learning predictive modeling system:
	aggregating, by the processor unit, sample data regarding a plurality of factors correlated with income;
at least one of: modifying, by the processor unit, incomplete data, removing, by the processor unit, the incomplete data, converting, by the processor unit, text-based data into numerical values, and converting, by the processor unit, the numerical values into a category;
performing, by the processor unit, iterative analysis based on a machine learning with a training data split from the sample data
testing an accuracy of the predictive model with a test data split from the sample data;
in response to an error rate above a predetermined threshold between the training and test data that is determined based on the testing, changing, by the processor unit, one or more hyper-parameters of the predictive model, randomizing, by the processor unit, the training data and the test data, repeating, by the processor unit, the iterative analysis based on the machine learning with the training data to construct the predictive model, and re-testing, by the processor unit, the accuracy of the predictive model;
determining, by the processor unit, using the predictive model for each individual of a plurality of individuals, a predicted income for each individual having given housing costs based on a home value, a defined geographic area, and at least one of an industry or a sector of employment for each individual; 
converting, by the processor unit, the predicted income for each individual into an index of financial stress for each individual based on the predicted income for each individual relative to an observed income for other individuals with similar housing costs;
rank ordering, by the processor unit, the plurality of individuals according to the index of financial stress for each individual; 
comparing, by the processor unit, the rank ordering within the plurality of individuals to observed financial stress within the plurality of individuals over a specified time period; 
aggregating, by the processor unit, [[-]]updated sample data comprising housing cost trends in a predetermined geographic area over the specified time period; 
, by the processor unit, the predictive model using the machine learning incorporating the updated sample data for the specified time period; 
updating, by the processor unit, the rank ordering of the plurality of individuals using the updating of the predictive model and re-converting the predicted income for each individual into the index of financial stress for each individual; and  
targeting, by the processor unit, messages to selected individuals in the plurality of individuals using the rank ordering of the plurality of individuals.

2.	(Canceled) 

3.	(Previously Presented) The method according to claim 1, wherein the sample data used to construct the predictive model further comprises data from categories of data comprising  salary; payroll deductions; household tax filing status; mortgage rates; first employment trends within a specified industry or sector; second employment trends within the predetermined geographic area; and hiring trends for specific employers.
  
4.	(Original) The method according to claim 1, wherein the housing costs comprise mortgage payments.  

5.	(Original) The method according to claim 1, wherein the housing costs comprise rent payments.



7.	(Previously Presented) The method according to claim 1, wherein the

8.	(Previously Presented) The method according to claim 1, wherein the reinforcement learning continuously improves the predictive model using feedback.

9.	(Currently Amended) A machine learning predictive modeling system that comprises: 
a storage device configured to store program instructions; and 
a processor unit operably connected to the storage device and configured to execute the program instructions and to cause the machine learning predictive modeling system to: 
aggregate sample data regarding a plurality of factors correlated with income; 
at least one of: modify incomplete sample data, remove the incomplete sample data, convert text-based data into numerical values, and convert the  numerical values into a category;
based on a machine learning with a training data split from the sample data that constructs a predictive model, wherein the machine learning predictive modeling system comprises at least one of: supervised learning, unsupervised learning, and reinforcement learning;
test an accuracy of the predictive model with a test data split from the sample data;
in response to an error rate above a predetermined threshold between the training and test data that is determined based on the testing, change one or more hyper-parameters of the predictive model, randomize the training data and the test data, repeat the iterative analysis based on the machine learning with the training data to construct the predictive model, and re-test the accuracy of the predictive model;
determine, based upon the predictive model for each individual of a plurality of individuals, a predicted income for each individual having given housing costs based on a home value, a defined geographic area, and at least one of an industry or a sector of employment for each individual; 
convert the predicted income for each individual into an index of financial stress for each individual based on the predicted income for each individual relative to an observed income for other individuals with similar housing costs; 
rank order the plurality of individuals based on the index of financial stress for each individual; 

update the predictive model based upon an incorporation of the updated sample data for the specified time period; 
update the rank order of the plurality of individuals based on the update of the predictive model used to re-convert the predicted income for each individual into the index of financial stress for each individual; and 
target messages to selected individuals in the plurality of individuals based on the rank order of the plurality of individuals.

10.	(Canceled)  

11.	(Previously Presented) The machine learning predictive modeling system according to claim 9, further comprising aggregated graphical processor units (GPU).

12.	(Previously Presented) The machine learning predictive modeling system according to claim 9, wherein the supervised learning comprises receipt by the machine learning predictive modeling system of test data and a correct output value.

13.	(Previously Presented) The machine learning predictive modeling system according to claim 9, wherein the unsupervised learning comprises unlabeled variables 

14.	(Previously Presented) The machine learning predictive modeling system according to claim 9, wherein the reinforcement learning comprises a continuous improvement to the predictive model based upon feedback.

15.	(Currently Amended) A computer program product configured to execute machine learning predictive modeling, such that the computer program product comprises: 
a persistent computer-readable storage media that comprises program instructions stored thereon and configured to: 
aggregate sample data regarding a plurality of factors correlated with income;
at least one of: a modification of incomplete sample data, a removal of the incomplete sample data, a conversion of a text-based data into numerical values, and a conversion of the numerical values into a category;
performbased on a machine learning with a training data split from the sample data that constructs a predictive model, such that the machine learning comprises at least one of: supervised learning, unsupervised learning, and reinforcement learning;
test an accuracy of the predictive model with the test data;
in response to an error rate above a predetermined threshold between the training and test data that is determined based on the testing, change one or more hyper-parameters of the predictive model, randomize the training data and the test data, repeat the iterative analysis based on the machine learning with the training data to construct the predictive model, and re-test the accuracy of the predictive model;
determine, based upon the predictive model for each individual of a plurality of individuals, a predicted income for each individual having given housing costs based on a home value, a defined geographic area, and at least one of an industry[[/]] or a sector of employment for each individual;
convert the predicted income [[value]] for each individual into an index of financial stress for each individual based on the predicted income for each individual relative to an observed income for other individuals with similar housing costs; 
rank order the plurality of individuals based upon the index of financial stress for each individual;
compare the rank order within the plurality of individuals to observed financial stress within the plurality of individuals over a specified time period; 
aggregate[[-]] updated sample data over the specified time period that comprises housing cost trends in a predetermined geographic area; 
update the predictive model based upon machine learning that incorporates the updated sample data over the specified time period; 

target messages to selected individuals in the plurality of individuals based upon the rank order of the plurality of individuals.

16.	(Canceled)  

17.	(Previously Presented) The computer program product according to claim 15, wherein the sample data used to construct the predictive model comprises data from categories of data that comprises: salary; payroll deductions; household tax filing status; mortgage rates; first employment trends within a specified industry/sector; second employment trends within the predetermined geographic area; and hiring trends for specific employers.
  
18.	(Original) The computer program product according to claim 15, wherein the housing costs comprise mortgage payments.

19.	(Original) The computer program product according to claim 15, wherein the housing costs comprise rent payments.



21.	(Previously Presented) The computer program product according to claim 15, wherein the unsupervised learning comprises unlabeled variables and data patterns, and a discovery by the machine learning predictive modeling system of hidden patterns and a creation of labels based upon unsupervised learning algorithms.

22.	(Previously Presented) The computer program product according to claim 15, wherein the reinforcement learning comprises a continuous improvement to the predictive model based upon feedback.
 
23.	(Previously Presented) The method according to claim 1, wherein the home value resides in an external database.
  
24. 	(Previously Presented) The machine learning predictive modeling system claim 9, wherein the home value resides in an external database.  

25.	(Previously Presented) The computer program product of claim 15, wherein the home value resides in an external database.


Reasons for Allowance
Claims 1, 3-9, 11-15, 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are US 7954698 B1 (Pliha) directed to matching customers to financial products, services, and incentives based on bank account transaction activity, US 8364518 B1 (Blake) directed to forecasting household economics, and US 20180039946 A1 (Bolte) directed to career data analysis systems and methods. Blake teaches financial scoring based on household expenditure and deposit data. Blake teaches forecasting household economic data. Bolte teaches career data analysis.
However, neither Pliha, Blake, nor Bolte, in combination or individually, teach aggregating sample data regarding factors correlated with income; performing iterative analysis based on a machine learning with a training data split from the sample data to construct a predictive model, the machine learning including supervised learning, unsupervised learning, or reinforcement learning; testing an accuracy of the predictive model with a test data split from the sample data; upon determining an error rate above a predetermined threshold between the training and test data based on the testing, changing hyper-parameter(s) of the predictive model, randomizing the training data and the test data, repeating the iterative analysis based on the machine learning with the training data to construct the predictive model, and re-testing the accuracy of the predictive model; determining using the predictive model for each individual of a plurality of individuals, a predicted income for each individual having given housing costs based on a home value, a defined geographic area, and an industry or a sector of employment for each individual; converting the predicted income for each individual into an index of 
The Non-Patent Literature of record is Artificial intelligence and machine learning in financial services Market developments and financial stability implications, Financial Stability Board, November 1, 2017, (FSB) which discloses machine learning based analysis of customer financial data to predict credit related patterns. However, FSB does not disclose aggregating sample data regarding factors correlated with income; performing iterative analysis based on a machine learning with a training data split from the sample data to construct a predictive model, the machine learning including supervised learning, unsupervised learning, or reinforcement learning; testing an accuracy of the predictive model with a test data split from the sample data; upon determining an error rate above a predetermined threshold between the training and test data based on the testing, changing hyper-parameter(s) of the predictive model, randomizing the training data and the test data, repeating the iterative analysis based on the machine learning with the training data to construct the predictive model, and re-testing the accuracy of the predictive model; determining using the predictive model for each individual of a plurality of individuals, a predicted income for each individual having given housing costs based on a home value, a defined geographic area, and an 
The claims are patent eligible under the 2019 PEG because although the claims could fall under the abstract idea grouping (mental processes and organizing human activity), the claims are directed to a practical application under Prong Two of Step 2A. The claims are directed to a practical application because the claims are more than just a drafting effort designed to monopolize the exception (marketing messages based on customer’s financial activity analysis). The claims provide improvements to functioning of the computer with additional technologies such as testing of a financial stress predictive model (built by machine learning) with a feedback loop. The feedback loop evaluates an error rate of between the training data and test data on the predictive model. Upon determining the error rate above a threshold, the feedback loop adjusts hyper-parameters of the predictive model, randomizes training data and test data, repeats construction of the predictive model with the randomized training data, and retests the predictive model to affirm the error rate above the threshold.
The objection of claims 1, 2, 9, and 15 is withdrawn due to amendments.(filed January 21, 2021) that are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692